Defendant, R. H. Howard, was convicted of the crime of unlawful possession of intoxicating liquor, to wit: 150 pints of whisky and 14 quarts of whisky, in the county court of Okmulgee county, and his punishment assessed at a fine of $150 and 90 days imprisonment in the county jail.
Defendant appealed to this court on the 21st day of August, 1940, but no brief has been filed and no oral argument had in support of his assignment of errors. This case was submitted on the 13th day of November, *Page 225 
1941, after notice was given to defendant, on motion to dismiss by the Attorney General. The time permitted by the court for defendant to file his brief has expired.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
We have carefully examined the record in this case and find no error prejudicial to the rights of the defendant. The judgment of the county court of Okmulgee county is therefore affirmed.